Holmes, J.,
dissenting. The broad language of the syllabus law of this opinion, supported by the content of the opinion, means that if parents provide their home for a group of teenagers who get together for a party, and are aware that the teenagers “probably will have some beer,” even though not furnished by the parents, they (the parents) may be liable for injuries resulting from their children “chipping in” to buy some of the beer for the party. Under the stance of this case, liability may ensue, without any evidence that these parents’ children were the providers of such alcohol to the tortfeasor.
The majority opinion here concludes among other things that “the parents knew or should have known that their children would furnish alcohol to underage guests * * *.” Nowhere in this record before the trial court upon summary judgment is there evidence that the parents knew or should have known that their children were going to buy beer for the group — or even that they knew their children were going to “chip in” to buy the keg of beer.
*220Because there were several equally likely sources of Bodnar’s alleged intoxication, some of which the defendants could not arguably be held responsible for, and because the plaintiffs have failed upon summary judgment to produce any evidence either demonstrating that the defendants’ alleged negligence was the proximate cause of the plaintiffs’ injuries, or eliminating the effectiveness of other causes of Bodnar’s alleged intoxication for which the defendants are not legally responsible, summary judgment was properly entered for the Cordells and Goodsite by the trial court.